Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Newly added claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Such an amendment overcomes the prior art of record since it would require a parallel display using multiple systems of the combination of Phillips and Nishiyama, for instance a digital screen (or sub-screen on a display) for SMS, one for Navigation, and one for Search Results. On each of these would be the choices. When combined with the premise for pronunciation degree of similarity driven display on a plurality of screens as precisely recited in claim 16, the prior art combination falls apart.
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. On pages 11-12 of the arguments Applicant argues that clarifying amendments inclusive of the following is not taught:
an acquiring unit configured to acquire a plurality of pieces of presentation information to be presented as choices on a same screen; 
of each piece of presentation information which is not similar to [[the]] other pieces of presentation information among the [[respective]] plurality of pieces of presentation information to be presented in a form different from a part of each piece of presentation information which is similar to at least one part of the other pieces of presentation information among the [[respective]] plurality of pieces of presentation information, 
wherein the part of each piece of presentation information which is not similar and the part of each piece of presentation information which is similar are determined according to a degree of pronunciation similarity among the plurality of pieces of presentation information, and 

Examiner does not concur, for instance the concept of being on a same screen is expressly taught in Phillips as in fig. 7b, where choices are presented.
Regarding pieces of information not similar, that are presented in a form different from a part of pieces of information: Such language is broad and under BRI this is simply construed as presenting pieces of information not similar i.e. inherently in a form different form the another part. Such examples in Phillips include fig. 7b with alternate choices of user input, as well as fig. 14-16 with diverse (part of pieces) contextual choices.
.

	

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1 and 14, in question recite:
“an acquiring unit…”. 
“a presentation control unit…”
“a communication unit…”
	In the scope of software-hardware, such elements preceding “unit” provide structure that is acquisition, presentation, and communication analogous to BRI examples such as a knife blade unit for cutting. If “unit” were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of 
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips) in view of Nishiyama; Osamu et al. US 20130080174 A1 (hereinafter Nishiyama).
Re claim 1, Phillips teaches
1. An information processing device, comprising: 
an acquiring unit configured to acquire a plurality of pieces of presentation information to be presented as choices on a same screen; and (same screen fig. 7b, user inputs voice, can alter result with voice as 
a presentation control unit configured to cause a part of each piece of presentation information which is not similar to [[the]] other pieces of presentation information among the [[respective]] plurality of pieces of presentation information to be presented in a form different from a part of each piece of presentation information which is similar to at least one part of the other pieces of presentation information among the [[respective]] plurality of pieces of presentation information, (candidates highlighted with appended or new/different candidate partial/full elements, displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to 
and wherein the acquiring unit and the presentation control unit are each implemented via at least one processor. (processor based CPU with display 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate presenting different forms as taught by embodiments of Phillips as in at least fig. 14-16 to allow for user enabled voice alteration/selection with display in context to allow for homonymic and synonymic semantically vetted partial or full candidates displayed.
However, Phillips while teaching pronunciation analysis and ASR scoring fails to teach
wherein the part of each piece of presentation information which is not similar and the part of each piece of presentation information which is similar are determined according to a degree of pronunciation similarity among the plurality of pieces of presentation information, and 
 (Nishiyama ranking based on pronunciation similarity of similar and dissimilar words 0003-004 0033-0034 with fig. 3-5… Further Nishiyama teaches varying elements that are similar (Gakkou) and different (kouchi), each of with have a permutation based degree of pronunciation )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Nishiyama to allow for improved usage of pronunciation data to reduce false negatives or positives candidates produced by a pronunciation or ASR model wherein the improved pronunciation scoring of Nishiyama is analogous to Phillips in the context of disambiguation and ranking, such that the system and pronunciation analysis aspect is improved to reduce errors and provide more accurate interpretation results.

Re claim 2, Phillips teaches
2. The information processing device according to claim 1, wherein the presentation information is a choice selected by voice, and the presentation control unit causes a part having a 15pronunciation not similar to the other presentation information to be presented in a form different from a part having a similar pronunciation.  (following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context 

Re claim 3, Phillips teaches
3. The information processing device according to claim 202, wherein the presentation control unit causes the part which is not similar to the other presentation information to be emphasized and presented.  (user inputs voice, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements, displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 4, Phillips teaches
(e.g. text sms vs navigation for an input context, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 5, Phillips teaches
5. The information processing device according to claim45 SP370747WO00 1, wherein the presentation control unit extracts information distinguishable from the other presentation information from metadata of the respective pieces of presentation information, adds the extracted information, and (following user input, meta data based info, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 6, Phillips teaches
6. The information processing device according to claim 5, wherein the presentation control unit extracts information indicating a feature of each piece of presentation information 10from the metadata.  (feature/attribute/context from metadata, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for 

Re claim 9, Phillips teaches
9. The information processing device according to claim 251, wherein, in a case where a number is included in a character string indicating a name of the presentation information, the presentation control unit adds identification information other than the number to the name of each piece of presentation information, and causes the presentation information to be 30presented.  (a number as in an address of a location which can be omitted and only name shown e.g. restaurant name or a user can alter it to delete, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by 

Re claim 10, Phillips teaches
10. The information processing device according to claim 1, wherein the presentation control unit controls a display order of the respective pieces of presentation information such that the presentation information including the part which 5is similar to the other presentation information is not displayed on the same screen.  (the exact match would not be displayed if candidates exist, shown elsewhere as context information, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 11, Phillips teaches
(user profile or voice features, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 12, Phillips teaches
1512. The information processing device according to claim 1, wherein the presentation control unit selects a part which is not similar to the other presentation information among the respective pieces of presentation information on a basis of readability of each (disambiguation using semantic analysis and spell correction, following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16)

Re claim 13, Phillips teaches
13. An information processing method performed by an information processing device, comprising: 
an acquiring unit configured to acquire a plurality of pieces of presentation information to be presented as choices on a same screen; and  (user speech input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)
25a presentation control unit configured to cause a part of each piece of presentation information which is not similar to [[the]] other pieces of presentation information among the [[respective]] plurality of pieces of presentation information to be presented in a form different from a part of each piece of presentation information which is similar to at least one part of the other pieces of presentation information among the [[respective]] plurality of pieces of presentation information (following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements, e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate presenting 
However, Phillips while teaching pronunciation analysis and ASR scoring fails to teach
wherein the part of each piece of presentation information which is not similar and the part of each piece of presentation information which is similar are determined according to a degree of pronunciation similarity among the plurality of pieces of presentation information, and wherein the acquiring unit and the presentation control unit are each implemented via at least one processor. (Nishiyama ranking based on pronunciation similarity of similar and dissimilar words 0003-004 0033-0034 with fig. 3-5… Further Nishiyama teaches varying elements that are similar (Gakkou) and different (kouchi), each of with have a permutation based degree of pronunciation i.e. some words have higher or lower degrees. Such elements are candidates for selection analogous to Phillips, and additionally analogous to the pronunciation model context in Phillips, such that Nishiyama renders an express degree of similarity for pronunciation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Nishiyama to allow for improved usage of pronunciation data to reduce false negatives or positives candidates produced by an ASR or pronunciation model wherein the improved pronunciation scoring of Nishiyama 


Re claims 14 and 15, Phillips teaches
14. An information processing terminal, comprising: 
a communication unit that receives a plurality of pieces 47 SP370747WO00 of presentation information to be presented as choices which are transmitted from an information processing device connected via a network; and (server based system, user voice input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)
of each piece of presentation information which is not similar to [[the]] other pieces of presentation information among the [[respective]] plurality of pieces of presentation information to be presented in a form different from a similar part of each piece of presentation information on a basis of the plurality of pieces of received presentation information, (following user input, can alter result with voice as well, candidates highlighted with appended or new/different candidate partial/full elements,  e.g. homonymic and synonymic semantically vetted partial or full candidates displayed as well as supplement context information, disambiguation for semantic sense, user profile based for user style/attributers, meta data for voice and context, pronunciation modeling for results 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)
wherein the communication unit and the presentation control unit are each implemented via at least one processor. (processor based CPU with display 0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0161, 0079, 0080, 0117, 0182 with fig. 2, 7, 7b, 14-16)

However, Phillips while teaching pronunciation analysis and ASR scoring fails to teach
wherein the part of each piece of presentation information which is not similar and the similar part of each piece of presentation information are determined according to a degree of pronunciation similarity among the plurality of pieces of presentation information, and wherein the communication unit and the presentation control unit are each implemented via at least one processor. (Nishiyama ranking based on pronunciation similarity of similar and dissimilar words 0003-004 0033-0034 with fig. 3-5… Further Nishiyama teaches varying elements that are similar (Gakkou) and different (kouchi), each of with have a permutation based degree of pronunciation i.e. some words have higher or lower degrees. Such elements are candidates for selection analogous to Phillips, and additionally analogous to the pronunciation model context in Phillips, such that Nishiyama renders an express degree of similarity for pronunciation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Nishiyama to allow for improved usage of .


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips) in view of Nishiyama and further in view of Lee; Dar-Shyang et al. US 20110123115 A1 (hereinafter Lee).
Re claim 7, Phillips teaches adding information and candidates (0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16) but fails to teach
7. The information processing device according to claim 1, wherein, in a case where an image indicating content of the presentation information is presented, the presentation 15control unit extracts information distinguishable from the other presentation information from the image, adds the extracted information, and causes the respective pieces of presentation information to be presented.  (Lee extracting varying candidates of text from an image 0071 with fig. 8e and 8f)


Re claim 8, Phillips teaches adding information and candidates (0048 0064 replacing by speaking,  user can speak or type to select as a form of correction, 0070, 0071, 0100, 0105, 0117, 0182 with fig. 2, 7, 7b, 14-16) but fails to teach
208. The information processing device according to claim 7, wherein the presentation control unit extracts information indicating a feature of a subject from the image.  (Lee extracting varying candidates of text from an image, feature can be anything e.g. spelling, order, editing options, etc. 0071 with fig. 8e and 8f)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Lee to allow for the improvement of Phillips to include OCR operations with the same intent to classify the best textual candidate results, which enhances textual ranking by allowing multi-modal inputs as part of the existing usage history and context analysis for user profiles and history.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art would require a parallel display using multiple systems of the combination of Phillips and Nishiyama, for instance a digital screen (or sub-screen on a display) for SMS, one for Navigation, and one for Search Results. On each of these would be the choices. When combined with the premise for pronunciation degree of similarity driven display on a plurality of screens as precisely recited in claim 16, the prior art combination falls apart.


 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen; Yuefeng et al.	US 20180349380 A1	
	Intent analysis with pronunciation ranking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov